Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2018

                                      No. 04-17-00430-CR

                                      San Juan GARCIA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3674
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on November 6, 2017. The appellant
previously has been granted two extensions of time to file his brief, extending the deadline to
January 5, 2018. On January 5, 2018, appellant filed a motion requesting a third extension of
time to file his brief until February 5, 2018, for a total extension of ninety days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant’s brief must be filed by February 5, 2018, or this appeal
will be abated to the trial court for an abandonment hearing, and the trial court will be asked to
consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court